Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joaquin Hernandez (Reg. No. 68,768) on May 20, 2021.

Acknowledgments
In view of Examiner’s amendment claims 1-5, 7-16, 19, 21-23, and 26-30 remaining pending and have been allowed subject to examiner’s amendment. 

The Application has been amended as follows:
1. (Currently Amended) An apparatus, comprising: at least one processor; and
a memory storing executable instructions that, when executed by the at least one processor, cause the at least one processor to perform the steps of:
accessing usage data recorded within at least one data block of a blockchain ledger, the usage data being indicative of a usage of a device during a corresponding time period, the device being communicatively coupled to the apparatus across a communications network;
decrypting a first encrypted portion of the at least one data block using a 

based on the detected occurrence of the at least one of the triggering events, decrypting a second encrypted portion of the at least one data block using a master cryptographic key of the rules authority, the decrypted second data portion identifying at least one rule that exhibits a relationship with the at least one of the triggering events, the at least one rule being associated with a modification to a functionality of the device; and
based on the decrypted second data portion, generating and transmitting information that identifies the modification to the device, the information causing the device to modify the functionality in accordance with the transmitted information.

2.    (Previously Presented) The apparatus of claim 1, wherein:
the at least one data block of the blockchain ledger comprises an additional data portion indicative of an interest of an owner in the device.

3.    (Previously Presented) The apparatus of claim 2, wherein the executed instructions further cause the at least one processor to perform the steps of:
receiving a request by the owner to access at least one of a financial or insurance product; and
establishing, based on the usage of the device during the corresponding time period, at least one of a term or condition for the requested at least one financial or insurance product in accordance with the at least one rule.

4. (Previously Presented) The apparatus of claim 3, wherein:
the financial product comprises at least one of (i) a debt instrument financing at least a portion of a purchase price of the device or (ii) a debt instrument that collateralizes at least a portion of the interest of the owner in the device; and
the insurance product indemnifies at least one of the device or an operation of the device.


the executed instructions further cause the at least one processor to perform the steps of:
determining, based on the usage data, at least one of (i) a first characteristic value indicative of maintenance of the device during the corresponding time period, (ii) a second characteristic value indicative of a risk associated with the requested at least one financial or insurance product, (iii) a valuation of the device, or (iv) a life expectancy of the device; and
establishing the at least one term or condition in accordance with at least one of the determined first characteristic value, second characteristic value, valuation, or life expectancy of the device.

6. (Cancelled).

7.    (Original) The apparatus of claim 5, wherein the executed instructions further cause the at least one processor to perform the step of transmitting at least one of the first characteristic value, second characteristic value, valuation, or life expectancy to one or more peer computer systems, the one or more peer computer systems executing software applications that generate one or more additional data blocks of the accessed blockchain ledger, the one or more additional blocks comprising at least one of the first characteristic value, second characteristic value, valuation, or life expectancy.

8.    (Previously Presented) The apparatus of claim 1, wherein the detected occurrence corresponds to at least one of (i) a disposition of the device within a predetermined geographic region or (ii) a consumption of data by the device that exceeds a predetermined threshold value.

9.    (Previously Presented) The apparatus of claim 1, wherein:
the usage data comprises sensor data and metadata corresponding to at least one element of the sensor data, the sensor data specifying at least one of a location, a performance, an operation, or a status of the device at one or more intervals during the corresponding time period; and

the executed instructions further cause the at least one processor to perform operations record at least a portion of the usage data within one or more additional data blocks of the blockchain ledger.

10.    (Previously Presented) The apparatus of claim 9, wherein:
the metadata comprises a least one of a timestamp, an identifier of at
least one of the integrated or external sensor devices, a time period during which at least one of the integrated or external sensor devices monitored the device, a location of at least one of the integrated or external sensor devices, and an identifier of at least one second asset monitored by at least one of the integrated or external sensor devices; and
the executed instructions further cause the at least one processor to perform the step of transmitting at least the portion of the usage data to one or more peer computer systems, the one or more peer computer systems executing software applications that record the portion of the usage data within the one or more additional data blocks of the accessed blockchain ledger, and the portion of the usage data comprising the sensor data.

11. (Previously Presented) The apparatus of claim 1, wherein
the executed instructions further cause the at least one processor to perform the steps of:
obtaining trigger-event data identifying a plurality of candidate triggering events; and
encrypt the trigger-event data using the private cryptographic key.

12. (Previously Presented) The apparatus of claim 1, wherein
the executed instructions further cause the at least one processor to perform the steps of:
generating the master cryptographic key;
storing the generated master cryptographic key in a portion of a secure data repository;
establishing at least one access permission for the stored master cryptographic key, the at least one established access permission preventing the device from accessing the stored master cryptographic key; and
encrypt the plurality of rules associated with the rules authority using the master cryptographic key.

13. (Currently Amended) A computer-implemented method, comprising
accessing, using at least one processor, usage data recorded within at least one data block of a blockchain ledger, the usage data being indicative of a usage of a device during a corresponding time period, the device being communicatively coupled to the apparatus across a communications network;
decrypting, using the at least one processor, a first encrypted portion of the at least one data block using a 
detecting, using the at least one processor, an occurrence of at least one of the triggering events based on the usage data and the decrypted first data portion, the at least one of the triggering events being related to the usage of the device during the corresponding time period;
based on the detected occurrence of the at least one of the triggering events, decrypting, using the at least one processor, a second encrypted portion of the at least one data block using a master cryptographic key of the rules authority, the decrypted second data portion identifying at least one rule that exhibits a relationship with the at least one of the triggering events, the at least one rule being associated with a modification to a functionality of the device; and
using the at least one processor, and based on the decrypted second data portion, generating and transmitting information that identifies the modification to the device, the information causing the device to modify the functionality in accordance with the transmitted information.


14. (Previously Presented) The method of claim 13, wherein the at least one data
block of the blockchain ledger comprises an additional data portion indicative of an interest of an owner in the device.

15. (Previously Presented) The method of claim 14, wherein:
the method further comprises:
receiving a request by the owner to access at least one of a financial or insurance product; and
establishing, based on the usage of the first asset during the corresponding time period, at least one of a term or condition for the requested at least one financial or insurance product in accordance with the at least one rule;
the financial product comprises at least one of (i) a debt instrument financing at least a portion of a purchase price of the device or (ii) a debt instrument that collateralizes at least a portion of the interest of the owner in the device; and
the insurance product indemnifies at least one of the device or an operation of the device.

16. (Previously Presented) The method of claim 15, wherein:
the usage data is indicative of at least one of a location, a performance, and operation, or a status of the device during the corresponding time period; and
the method further comprises:
determining, based on the usage data, at least one of (i) a first characteristic value indicative of maintenance of the device by the owner during the corresponding time period, (ii) a second characteristic value
indicative of a risk associated with the requested at least one financial or insurance product, (iii) a valuation of the device, or (iv) a life expectancy of the connected device; and
establishing the at least one term or condition in accordance with at least one of the determined first characteristic value, second characteristic value, valuation, or life expectancy of the connected device;
transmitting at least one of the first characteristic value, second characteristic value, valuation, or life expectancy to one or more peer computer systems, the one or more peer computer systems executing software applications that generate one or more additional data blocks of the accessed blockchain ledger, and the one or more additional blocks comprising at least one of the first characteristic value, the second characteristic value, the valuation, or the life expectancy.

17-18. (Cancelled).

19. (Previously Presented) The apparatus of claim 13, wherein:
the detected occurrence corresponds to at least one of (i) a disposition of the device within a predetermined geographic region or (ii) a consumption of data by the device that exceeds a predetermined threshold value;
the at least one rule is associated with an additional modification to an operation of an application executed by the device; and
the method further comprises transmitting additional information identifying the additional modification to the device, the transmitted additional information causing the device to modify the operation of the executed application.

20.    (Cancelled).

21.    (Previously Presented) The method of claim 13, wherein:
the usage data comprises sensor data and metadata corresponding to at least one element of the sensor data;
the sensor data comprises first sensor data captured by at least one sensor device integrated into the connected device and second sensor data captured by at least one external sensor device disposed proximate to the connected device;
the metadata comprises a least one of a timestamp, an identifier of at least one of the integrated or external sensor devices, a time period during which at least one of the integrated or external sensor devices monitored the connected device, a location of at least one of the integrated or external sensor devices, and an identifier of at least one second asset monitored by at least one of the integrated or external sensor devices; and
the method further comprises transmitting at least a portion of the usage data to one or more peer computer systems, the one or more peer computer systems executing software applications that record the portion of the usage data within one or more additional data blocks of the blockchain ledger, the recorded portion of the usage data comprising the sensor data.

22. (Previously Presented) The method of claim 13, wherein
the executed instructions further cause the at least one processor to perform the steps of:
obtaining trigger-event data identifying a plurality of candidate triggering events; and
encrypt the trigger-event data using the private cryptographic key.

23. (Previously Presented) The method of claim 13, wherein
the executed instructions further cause the at least one processor to perform the steps of:
generating the master cryptographic key;
storing the generated master cryptographic key in a portion of a secure data repository;
establishing at least one access permission for the stored master cryptographic key, the at least one established access permission preventing the device from accessing the stored master cryptographic key; and
encrypting the plurality of rules associated with the rules authority using the master cryptographic key.

24-25. (Cancelled).

26. (Previously Presented) The apparatus of claim 1, wherein:
the at least one rule is further associated with an additional modification to an operation of an application executed by the device; and
the executed instructions further cause the at least one processor to perform the step of generating and transmitting additional information to the device, the additional information identifying the additional modification, and the additional information further causes the device to modify the operation of the executed application in accordance with the additional information.

27. (Previously Presented) The apparatus of claim 1, wherein the executed
instructions further cause the at least one processor to perform the step of loading the master cryptographic key from a secure portion of the memory

28. (Previously Presented) The apparatus of claim 1, wherein:
the second decrypted data portion comprises rules data associated with the rules authority, the rules data comprising corresponding data elements associated with each of the plurality of rules;
the executed instructions further cause the at least one processor to perform the step of extracting, from the rules data, one or more of the data elements associated with the at least one rule, the one or more extracted data elements comprising data that identifies the modification; and
the transmitted information comprises a portion of the one or more extracted data elements.

29. (Currently Amended) A tangible, non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause the at least one processor to perform a method, comprising:
accessing usage data recorded within at least one data block of a blockchain ledger, the usage data being indicative of a usage of a device during a corresponding time period, the device being communicatively coupled to the apparatus across a communications network;
decrypting a first encrypted portion of the at least one data block using a 
detecting an occurrence of at least one of the triggering events based on the accessed usage data and the decrypted first data portion, the at least one of the triggering events being related to the usage of the device during the corresponding time period;
based on the detected occurrence of the at least one of the triggering events, decrypting a second encrypted portion of the at least one data block using a master cryptographic key of the rules authority, the decrypted second data portion identifying at least one rule that exhibits a relationship with the at least one of the triggering events, the at least one rule being associated with a modification to a functionality of the device; and
based on the decrypted second data portion, generating and transmitting information that identifies the modification to the device, the information causing the device to modify the functionality in accordance with the transmitted information.

30. (Previously Presented) The apparatus of claim 1, wherein the executed instructions further cause the at least one processor to perform the steps of:
storing the information that identifies the modification within a usage log associated with the device, the usage log being maintained within the memory;
generating an additional data block of the blockchain ledger that includes at least the information that identifies the modification; and
performing operation that record the additional data block onto the blockchain ledger.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is Ford et al (hereinafter “Ford”) U.S. Patent Application Publication No. 2016/0259937 A1.
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on pages 1-101 of the specification. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term “is susceptible to various meanings, …the inventor’s lexicography must prevail….” Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
The primary reference Ford (U.S. Patent Application Publication No. 2016/0259937 A1) is directed to systems and methods that allow for a generic, decentralized system that is independent of a centralized resource and allows for the reporting and protecting of all types of smart devices including smart phones, laptop, tablets, or smart packages, and the like.
Ford however does not at least teach or suggest at least "based on the detected occurrence of the at least one of the triggering events, decrypting a second encrypted portion of the at least one data block using a master cryptographic key of the rules authority, the decrypted second data portion identifying at least one rule that exhibits a relationship with the at least one of the triggering events, the at least one rule being associated with a modification to a functionality of the device; and based on the decrypted second data portion, generating and transmitting information that identifies the modification to the device, the information causing the device to modify the functionality in accordance with the transmitted information as recited in independent claims 1, 13 and 29.
Moreover, the missing claimed elements from Ford are not found in a reasonable number of reference(s). Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the Ford disclosure because: such would have changed the basic working principles and the operation of Ford which is silent with respect to "based on the detected occurrence of the at least one of the triggering events, decrypting a second encrypted portion of the at least one data block using a master cryptographic key of the rules authority, the decrypted second data portion identifying at least one rule that exhibits a relationship with the at least one of the triggering events, the at least one rule being associated with a modification to a functionality of the device; and based on the decrypted second data portion, generating and transmitting information that identifies the modification to the device, the information causing the device to modify the functionality in accordance with the transmitted information” as recited in independent claims 1, 13 and 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior arts made of record and not relied upon is considered pertinent to applicants disclosure.
Arnold et al (U.S. Patent Application Publication No. 2016/0260169 A1).
Cheng (U.S. Patent Application Publication No. 2015/0127812 A1).
Suggula (U.S. Patent Application Publication No. 2017/0236217 A1) 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        May 20, 2021